PER CURIAM.
The defendant herein was found guilty of first degree murder and robbery with a firearm. He was convicted of both crimes but sentenced on only the murder conviction. In accordance with Hillery v. State, 391 So.2d 776 (Fla. 4th DCA 1980), we hold that the conviction of robbery with a firearm was improper. Defendant’s conviction and sentence on first degree murder are thus affirmed and the conviction on robbery with a firearm is hereby vacated. See State v. Pinder, 375 So.2d 836 (Fla.1979). We find all other points raised by defendant to be without merit.
AFFIRMED IN PART AND REVERSED IN PART.
LETTS, C. J., and MOORE and BERA-NEK, JJ., concur.